Title: From George Washington to Adam Stephen, 1 February 1756
From: Washington, George
To: Stephen, Adam

 

[Alexandria, 1 February 1756]
To Lieutenant Colonel Adam Stephen, of the Virginia Regiment.Sir,

If you find that a good road by Ross’s Mill can be so easily cut; the sooner it is set about the better. As the Governor is still silent concerning what I represented about building a Fort on Pattersons Creek; I would have you desist, at least for a while—and erect such Buildings as are absolutely necessary at Fort Cumberland, and no more.
You may depend upon it, I shall take proper notice of the late proceedings you speak of; but for certain reasons, am obliged to postpone it. Things not yet being rightly settled for punishing Deserters according to their crimes; you must go on in the old way of whipping stoutly.
If Casks are still wanted, there should be great care used to provide them in time.
Looking upon our Affairs at this critical juncture to be of such importance; and having a personal acquaintance with General Shirley; which I thought might add some weight to the strength of our Memorial: I solicited leave, which is obtained, to visit him in person: and accordingly set out in two days for Boston; having procured Letters, &c. from the Governour; which was the result of a Council for that purpose called. You may depend upon it, I shall leave no stone unturned for this salutary end; and I think if Reason, Justice, and every other equitable right can claim attention, we deserve to be heard.
As I have taken the fatigue, &c. of this tedious journey upon myself (which I never thought of until I had left Winchester) I hope you will conduct every thing in my absence for the Interest and Honor of the Service. And I must exhort you in the most earnest manner to strict Discipline, and due exercise of arms.
You may tell Mr Livingston from me, that if the Soldiers are not skilled in arms equal to what may reasonably be expected; that he most assuredly shall answer it at my return. And I must ingenuously tell you, that I also expect to find them expert at

bush-fighting. You are to Order that a particular account be taken of the provisions that are delivered to the Maryland and Carolina Companies, by the Commissary.
The Governour seems determined to make the officers comply with the terms of getting their Commissions, or forfeit them; and approves of Dekeyser’s Suspension—and Orders, that he shall not be admitted into the camp.
He seems uneasy at what I own gives me such concern; i. e. that Gaming seems to be introduced into the camp. I am ordered to discourage it: and must desire that you will intimate the same.
I have sent Commissions for McCarty and Doctor Roy; which deliver, and have them declared in Orders.
As money may be wanted for paying the Troops, and other incidental charges; order the Pay master down to Alexandria, where he may receive of Mr Kirkpatrick the sum requisite. I have Ordered Ensign Deane with a party that was here, to Relieve Lieutenant Lomax.
I think of nothing else at present worth relating: So with once more exhorting you to strict observation of Discipline, conclude, Yours &c.

G:W.
Alexandria: February 1st 1756.    

